DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0268743 to Cho et al. (Cho) in view of US Patent Application Publication No. 20140081764 to James et al. (James)
With respect to claims 1 and 5-6, Cho discloses an information processing apparatus comprising a controller configured to: 
acquire information about traffic; 

(i.e., s2955, FIG. 29D “collect real-time traffic density information in an area where the specific event is to be carried out”) (FIG. 32A-33B) (¶ 20 “increasing an effect of the advertisement on people . . . predetermined route may be determined in advance by the server on the network, based in part on location of an advertiser, a density of traffic”) 
(¶¶ 190-191 “connected vehicles 101 participating in the parade (forming a cluster) are separated into the first group 1109 and the second group 1107 by a traffic light. For an effective management of the parade, the server 107 may be configured to detect that the cluster is separated into two groups by the traffic light. The server 107 may be configured to provide different driving instructions to the first group 1109 and the second group 1107 respectively. For example, the server 107 may provide directions to the first group to drive at a lower speed after the separation and provide instructions to the second group that follows the first group to drive at a higher speed so that the first and second groups can re-cluster at a point for carrying out of the parade. The server 107 may also verify minimum and/or maximum speed limits on the road and provide appropriate instructions to the first and the second groups for re-clustering for the parade”)
(¶209-210 “connected vehicles 1801 and 1803 have components like those of the connected vehicles 101. First, it is determined whether there is another connected vehicle already stopped at the stop signal of the traffic light 1705. If there is no other connected vehicle already stopped at the stop signal of the traffic light 1705 . . . timings . . . controlled . . . first connected vehicle . . . second connected vehicle . . . simultaneously reproduce . . . while the first . . . second . . . are stopped at the stop signal of the traffic light 1705 . . synchronization . . . obtained through server”)
(¶226 “server 107 is configured to detect that the connected vehicle 2103 is about to enter a particular zone, based on location information received from the connected vehicle 2103 . . . server 107 may be configured to send commands and control messages, along with an advertisement, to the connected vehicle 2103 which is approaching the traffic light 2000”; 228 “server 107 over the network is configured to control the plurality of connected vehicles 2101, 2102, and 2103 . . . upon entering the particular zone and the stop signal”)

specify, on a basis of the information about traffic that is acquired, a location where a vehicle is desired a location where a vehicle is predicted to stop due to a traffic control; 
(¶¶ 190-191 “connected vehicles 101 participating in the parade (forming a cluster) are separated into the first group 1109 and the second group 1107 by a traffic light. For an effective management of the parade, the server 107 may be configured to detect that the cluster is separated into two groups by the traffic light. The server 107 may be configured to provide different driving instructions to the first group 1109 and the second group 1107 respectively. For example, the server 107 may provide directions to the first group to drive at a lower speed after the separation and provide instructions to the second group that follows the first group to drive at a higher speed so that the first and second groups can re-cluster at a point for carrying out of the parade. The server 107 may also verify minimum and/or maximum speed limits on the road and provide appropriate instructions to the first and the second groups for re-clustering for the parade”)
 (s2957, FIG. 29D “determine a staring location of the specific event based on . . . real time traffic density information . . . location information of the plurality of advertisement vehicles”) (FIG. 32A-33B) (¶¶ 20, 26, 28 “when the connected vehicles of the system participating in the advertisement event are stopped at a traffic light or stopped at a certain location or moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays”, 60 “collecting real-time traffic density information . . . based on at least one of: the real-time traffic density information . . . sending driving route guidance to the plurality of advertisement vehicles such that the plurality of advertisement vehicles convenes at the starting location of the specific event”; 141 “parking advertisement”; 187 “controlling the connected vehicles 101 to cluster at a predetermined area . . . parade . . . predetermined location . . . parking lot”; 189 “server 107 may collect and analyze data on traffic density or vehicle density information on the roads around the target parade area and select an appropriate cluster location based in part on distance to the target parade area and traffic or vehicle density information”)
(¶ 225 “server 107 may be configured to monitor and detect that a plurality of connected vehicles 2101, 2102, and 2103 (each having components like those of the connected vehicle 101) are entering a before entering the stop signal”; 350-351 “reproducing the same advertisement when advertisement vehicles are at a certain location . . . target advertisement vehicle enters a predetermined area from a first location (e.g., a certain distance away from a traffic stop, or the like), the target advertisement vehicle may receive a command to reproduce a first advertisement”)
determine a route from a location of the vehicle to the location that is specified and guide the vehicle to the location that is specified, on a basis of the route that is determined (s2959, FIG. 29D “send driving route guidance to the plurality of advertisement vehicles for the starting location”) (FIG. 32A-33B) (¶187 “controlling the connected vehicles 101 to cluster at a predetermined area . . . parade . . . predetermined location . . . parking lot”; 299 “real-time vehicle information may include at least one of: real-time location, speed, or traffic information . . . driving route and a duration for the specific event may be determined based on traffic density and people density at a specific time of a day in a target area for the greatest effect of the advertisement”; 308; 332 “real-time traffic information may include at least one of : traffic information, safe driving information relating to traffic conditions or laws in a certain area, traffic accident information, disaster information, etc. The traffic information may include traffic density information . . . real-time traffic information within the driving route of the at least one target vehicle is sent to the at least one target vehicle”; 190-191; ¶ 60 “sending driving route guidance to the plurality of vehicles”) (claim 1)
	(¶232 “route may be determined in advance by a server over the network based in part on . . . density of traffic”)
	However, Cho fails to explicitly disclose information is acquired about traffic includes information about a traffic signal, that the traffic control is a traffic signal and  “determine a route from a location of the vehicle to the location that is specified so that the vehicle will arrive at a time that the traffic control stops traffic because the traffic signal is predicted to turn red”
	James, from the same field of endeavor, discloses information about traffic includes information about a traffic signal (i.e., traffic signal location, traffic signal color) (i.e., transition locations T, FIG. 2 which includes stop light locations (abstract “proposed transition locations”; ¶¶ 7 “designated or suitable 
	specifying a location where the vehicle a vehicle is predicted to stop due the traffic signal (¶28 “tracking system . . . collect information related to safety conditions to compile a list of safe or suitable transition locations . . . statistical models for defined geographic locations that predict the time necessary to change the displays”) (¶47 “The display management system 200 can use the transition module 205 to determine when the FHV 102 will be at a suitable transition location ( e.g., along a quiet road), satisfy message parameters ( e.g., within a designated geographical region), and/or satisfy safety conditions (e.g., stopped at a traffic signal) along the planned route”;  ¶¶ 70-71 “tracking system . . . collect data regarding transition locations . . . data change tracking module . . . process this information . . . compile a list of transition locations, safe zones, change points, change locations, change times”; ¶73 “transition feedback module 405 can be used by the tracking system 400 to create statistical models of expected change times by comparing vehicle travel patterns and distributions of transition zones (e.g., locations where transition conditions are expected to be met”) (FIG. 2 displays “transition locations”, T 114, which include locations the vehicle is predicted to stop due to traffic control, i.e., ¶7 “conditions for dynamic content or changing content can include when the FHV is located in a designated or suitable transition location or situation . . . designated or suitable transition situation can include . . .  being stopped at a stop light or stopped in traffic. As another example, designated or suitable transition situations can also be based at least partly on a speed of the FHV, surrounding traffic conditions”; ¶27 transition conditions (e.g., stopped, off of the public right-of-way, at a stop light”; ¶15 “FIG. 2 illustrates an example embodiment of a notification display configured to indicate proposed transition locations on a map”), and 
	determine a route from a location of the vehicle to the location that is specified so that the vehicle will arrive at a time a time that the traffic control stops traffic because the traffic signal is predicted to turn red 
	(¶48-49 “determine a navigation route or navigation instructions that increases ad revenue . . . display management system 200 can indicate a suggested route to the location that increases or navigate an automated vehicle having a display system 104. The display management system 200 can navigate the automated vehicle to a defined suitable transition location . . . display management system 200 can control the automated vehicle such that transition conditions (e.g., safety conditions and/or message parameters) are satisfied so that a display change can automatically occur. In some embodiments, the display management system 200 can control the automated vehicle in such a way as to increase or maximize ad revenue as a result of a navigation path and/or a frequency or timeliness of a change in displayed information”; claim 3 “the transition condition is satisfied when the for-hire vehicle and surrounding vehicles are stopped”; ¶27 “satisfies other transition conditions (e.g., stopped, off of the public right-of-way, at a stop light”; ¶7 “designated or suitable transition situation can include . . .  being stopped at a stop light”) (¶7 “A designated or suitable transition situation can include . . . being stopped at a stop light”) (¶ 9 “Satisfying the transition conditions can include navigating to a suitable location”; ¶28 “tracking system . . . collect information related to safety conditions to compile a list of safe or suitable transition locations . . . provided to operators of FHVs through a notification system . . . statistical models for defined geographic locations that predict the time necessary to change the displays”; ¶¶ 37-38 “notification system 110 . . . presents information to the operator . . . can include suggested transition locations, a time frame for changing the display . . . directions to a nearest suggested transition location . . . indicate transition locations 114 on a map . . . alert the operator . . . proposed or suggestion transition locations . . . shown relative to the location of the FHV. Navigation instructions can be presented to the operator . . . indicate a suggested route to travel”)
	Accordingly, in view of the combined teachings of Cho and James, it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine a route from a location of the vehicle to the location that is specified so that the vehicle will arrive at a time that the traffic control stops traffic” in the system and method of Cho, in order to maximize ad revenue as a result of the navigate path (James ¶49 “navigate the automated vehicle to a defined suitable transition location when a display change is requested and/or warranted. The display management system 200 can control the automated vehicle such that transition conditions (e.g., safety conditions and/or message parameters) are satisfied so that a display change can automatically occur. In some embodiments, the display management system 200 can control the automated vehicle in such a way as to increase or maximize ad revenue as a 
In addition, display certain types of vehicle advertisements are safer at stopped locations than high speed locations since other drivers viewing the advertisements are stopped so that any distraction that occurs would have a reduced potential of causing an accident (i.e., James ¶7 “provide for a dynamic display on a FHV that is configured to change displayed information when conditions are satisfied that are configured to conform to regulations, decrease a likelihood of distraction, reduce unsafe driving conditions, and the like. The conditions for dynamic content or changing content can include, for example, when the FHV is located in a designated or suitable transition location or situation. A designated or suitable transition location can be any location that reduces the likelihood that other drivers may allow themselves to become distracted by a changing or animated message on a dynamic display. For example, designated or suitable transition locations can include, without limitation, parking lots, quiet streets, alleys, anywhere the FHV stops, locations off of the public right-of-way, taxi stands, airports, hotels, or other similar locations. A designated or suitable transition situation can include, for example, picking up or dropping off a fare or being stopped at a stop light or stopped in traffic. As another example, designated or suitable transition situations can also be based at least partly on a speed of the FHV, surrounding traffic conditions”) 
	In addition, the combination is further obvious since Cho at least suggests guiding a vehicle to a stop signal of a traffic light since Cho discloses guiding a vehicle to a time and location that maximizes rewards/ advertising exposure (¶ 297 “driving direction guidance including a most optimal route for earning a maximum amount of reward is suggested”) and also teaches when a vehicle is stopped at a stoplight, the amount of external viewers is improved (¶ 224 “when a plurality of vehicles is stopped at a stop signal of a traffic light, there may be an excellent opportunity to utilize one or more video advertisement because there is enough time for external viewers to be exposed to the advertisement reproduced on the connected vehicles”). 
	 
 to stop includes a location where a traffic signal is to turn red 
(James: FIG. 2 displays “transition locations”, T 114, which include locations the vehicle is predicted to stop due to traffic control, i.e., ¶7 “conditions for dynamic content or changing content can include when the FHV is located in a designated or suitable transition location or situation . . . designated or suitable transition situation can include . . .  being stopped at a stop light or stopped in traffic. As another example, designated or suitable transition situations can also be based at least partly on a speed of the FHV, surrounding traffic conditions”; ¶27 transition conditions (e.g., stopped, off of the public right-of-way, at a stop light”; ¶15 “FIG. 2 illustrates an example embodiment of a notification display configured to indicate proposed transition locations on a map”; ¶¶48-49 “determine a navigation route or navigation instructions that increases ad revenue . . . display management system 200 can indicate a suggested route to the location that increases or maximizes ad revenue . . . navigate an automated vehicle having a display system 104. The display management system 200 can navigate the automated vehicle to a defined suitable transition location . . . display management system 200 can control the automated vehicle such that transition conditions (e.g., safety conditions and/or message parameters) are satisfied so that a display change can automatically occur. In some embodiments, the display management system 200 can control the automated vehicle in such a way as to increase or maximize ad revenue as a result of a navigation path and/or a frequency or timeliness of a change in displayed information”; claim 3 “the transition condition is satisfied when the for-hire vehicle and surrounding vehicles are stopped”; ¶27 “satisfies other transition conditions (e.g., stopped, off of the public right-of-way, at a stop light”; ¶7 “designated or suitable transition situation can include . . .  being stopped at a stop light or stopped in traffic”)
(Cho: FIG. 17-18 and 20 shown below; FIG. 33c “determine whether a speed of the target advertisement vehicle has become below a predetermined speed”; ¶ 25 “first connected vehicle of the system participating in the advertisement event is stopped at a traffic light, the first connected vehicle is configured to reproduce, via an external speaker of the first connected vehicle, an audio content of the advertisement”; ¶28 “when the connected vehicles of the system participating in the advertisement event stopped at a traffic light or stopped at a certain location or moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays”, ¶30; 190-191 “during a parade, a traffic light may separate the cluster into two groups, a first group and a second group . . . the cluster is separated into two groups by the traffic light. The server 107 may be configured to provide different driving instructions to the first group 1109 and the second group 1107 respectively”; 208 “advertisement (e.g., an audio advertisement) is reproduced at a stop signal of a traffic light, the reproduction of the same advertisement by connected vehicles may be viewed as noise to other vehicles or pedestrians when each connected vehicle is configured to reproduce the same advertisement at each stop of each connected vehicle 1701, 1702, or 1703 . . . reproduce the same advertisement simultaneously on the plurality of connected vehicles 1701, 1702, and 1703 entering the stop signal of the traffic light”; 209 “first advertisement (including an audio and/or a video content) is immediately reproduced while the connected vehicle 1803 is stopped at the stop signal of the traffic light 1705. In the example, the connected vehicle 1803 may be configured to receive the first advertisement from the server 107 for reproduction or retrieve the first advertisement from one or more internal storages. Further, the first advertisement may be selected based in part on location information of the connected vehicle 1803”; 210 “advertisement by the first and second connected vehicles are controlled . . . reproduce the second advertisement using external speakers and/or external displays while the first connected vehicle 1801 and the second connected vehicle 1803 are stopped at the stop signal of the traffic light 1705. Further, in an aspect of the present disclosure, the synchronization among the connected vehicles 1801 and 1803 may be obtained through the server 107 over the network”; 218-219 “to increase the effect of the advertisement, when the connected vehicles are stopped or slowing down, a plurality of connected vehicles may be controlled to reproduce or play the same advertisement”; 220 “advertisement may be reproduced when the connected vehicles are parked in a certain area or when the speed of the connected vehicles is below a certain level, e.g., 25 mph”; 222; 224; 225 “server 107 may be configured to monitor and detect that a plurality of connected vehicles 2101, 2102, and 2103 (each having components like those of the connected vehicle 101) are entering a stop signal at a traffic light 2000”; 226-227 “configured to send commands and control messages, along with an advertisement, to the connected vehicle 2103 which is approaching the traffic light 2000 . . . before entering the stop signal”; a certain distance away from a traffic stop, or the like), the target advertisement vehicle may receive a command to reproduce a first advertisement”; 364 “At S3633, traffic flow information in driving routes of the target vehicles is collected. At S3635, based on the traffic flow information, the first vehicle and the second vehicle are grouped into a first group. At S3637, the first vehicle and the second vehicle are requested to reproduce a first advertisement at a first instance of time, and the first advertisement includes at least a first sound and a second sound”; 224 “when a plurality of vehicles is stopped at a stop signal of a traffic light, there may be an excellent opportunity to utilize one or more video advertisement because there is enough time for external viewers to be exposed to the advertisement reproduced on the connected vehicles”; 409 “a reward may be paid out to the target vehicle based on at least one of: a frequency of advertisement reproduction or a reproduction time for the advertisement”; 114 “The term "a maximum reward route" as used herein means a route in which one can collect a maximum amount of rewards possible using or riding in a connected vehicle”; 297 “driving direction guidance including a most optimal route for earning a maximum amount of reward is suggested”) Cho, fig. 17, 18 and 20 shown below:

    PNG
    media_image1.png
    701
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    641
    531
    media_image3.png
    Greyscale

With respect to claim 3, Cho in view of James discloses the information about traffic includes information about traffic congestion, and the location where the vehicle is predicted to stop includes a location where there is occurrence of traffic congestion 

(Cho: ¶315 “driving route guidance is provided in consideration of at least one of: a predetermined route or real-time traffic or people density information in the area in which the specific event is to be carried out”) (claim 8 “wherein the driving route guidance is provided in consideration of at least one of: a predetermined route or real-time traffic density information in the area in which the specific event is to be carried out”) (FIG. 29D, “determine a starting location . . . based on . . . real time traffic density . . . send driving route”) (¶ 61 “ receiving driving route guidance to a starting location for the driving route and a duration for the specific event may be determined based on traffic density and people density at a specific time of a day in a target area for the greatest effect of the advertisement”) (¶20 “predetermined number of turns around the predetermined route may be determined in advance by the server on the network, based in part on location of an advertiser, a density of traffic”) (¶60 “determining a starting location of the specific event, based on at least one of: the real-time traffic density information or real-time location information of the plurality of advertisement vehicles; sending driving route guidance to the plurality of advertisement vehicles such that the plurality of advertisement vehicles convenes at the starting location of the specific event”; 232 “predetermined number of turns around the predetermined route may be determined in advance by the server over the network, based in part on location of an advertiser, a density of traffic, or a density of people on the predetermined route”; 293 “vehicle density information or the people density information may be obtained from other advertisement vehicles or devices present in the certain area as well as from one or more public or private traffic data sources”; 304 “driving route guidance to the plurality of advertisement vehicles may be provided based on various factors such as traffic density and/or people density” 332 “The traffic information may include traffic density information. At S3205, the real-time traffic information within the driving route of the at least one target vehicle is sent to the at least one target vehicle”; 297 “driving direction guidance including a most optimal route for earning a maximum amount of reward is suggested”)
With respect to claim 4, Cho in view of James discloses the route passes through a predetermined via-point 
(James: FIG. 2 displays “transition locations”, T 114, which include transition locations the vehicle will be routed to pass through, i.e., ¶¶ 48-49 “display management system 200 can navigate the automated vehicle to a defined suitable transition location”)
receive one [or] more quests (or recommendations) from the server for a driving route. The one or more quests may be determined by the server, based in part on information on one or more driving routes to the driving destination of the driver, and available advertisement events in the one or more driving routes” 182 “configured to receive the destination information and determine one or more advertisement campaign(s) or event(s) within the driver's driving path”; 185 “When the one or more quest(s) are accepted by the driver, a driving route according to the one or more quest(s) is set in an in-vehicle navigation system of the connected vehicle and driving instructions are provided to the driver of the connected vehicle”).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0268743 to Cho et al. (Cho) in view of US Patent Application Publication No. 20140081764 to James et al. (James) and further in view of “Traffic Signal Adaptive Routing”, pp. 450-456, 2015 IEEE 18th International Conference on Intelligent Transportation Systems, to Feld et al. (Feld)
With respect to claim 7, Cho in view of James fail to explicitly disclose the information about the traffic signal includes a time of switching the traffic signal from green to red. However, acquiring information about a traffic signal including a time of switching the traffic signal from green to red for the purposes of predicting when a traffic signal will transition from green to red was known to one of ordinary skill in the art at the time of invention. 
For example, Feld, from the same field of endeavor, discloses information collected and analyzed about a traffic signal includes a time of switching the traffic signal from green to red in order to predict when the traffic signal is going to turn red based upon the time of switching the traffic signal from green to red further wherein the prediction is used to determine a route from a location of the vehicle 
(abstract, “The knowledge of future Signal Phase and Timing information (SPaT) of traffic lights ahead enables a vast number of driving assistance functions”; FIG. 1a “(a) Solid line: shape of an exemplary probability distribution (green probability pG), dashed lines: according Gaussian PDFs of signal switching events (both green and red)”; p. 451, col. 1 “In the following, we give a short proposal of our predictions. In [10] and [12], we have proposed approaches for the prediction of future signal states of (adaptive) traffic lights. The introduced signal state forecasting algorithms use periodically sent past signal phase and timing information (SPaT) of those traffic lights to extract reoccurring patterns in the cycle plans and create signal state predictions. The data is currently transmitted by the Munich Department of Public Order at 5-minutes-intervals”; p. 452 col. 1 “In this paper, we address these still unresolved issues, provide a fully functioning TSA routing algorithm”)
(p. 453, col. 1-2 “TSA search calculates arriving times at coordinated crossings on the route using average travel time information of the explored edges as weighting function w(s, c) from start s to a coordinated crossing c. After having determined the arrival time at node c, predicted switching times are requested and added to the traveling costs: wTSA(s, c)+r, where r is the remaining red time. h(c) thereby remains unchanged . . . Additionally to our predictions, we recorded the actual switching events of our test-field’s traffic lights as well. So we also implement TSA routing that has access to actual SPaT information: by this, we can calculate ideal routes that serve as a benchmark for the evaluation of our TSA routing . . . TSA Search with Signal Timing Predictions and Route- Auto-Correction: Predicted traffic light signal states can deviate from the actual signal states. The same applies to estimated and actual 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement in the system of Cho in view of James, the additional information about the traffic signal to include a time of switching the traffic signal from green to red in order to predict when the traffic signal is going to turn red based upon the time of switching the traffic signal from green to red, as taught by Feld, in order to improve the prediction of when the signal will turn red, so that the system of Cho in view of James can further improve the stated goal of arriving at a red traffic light at a particular location in future in furtherance of displaying an advertisement that is safe as well as maximizing advertisement audience expenditures at a particular transition location. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0268743 to Cho et al. (Cho) in view of US Patent Application Publication No. 20140081764 to James et al. (James) and further in view of US Patent Application Publication No. 20140244158 to Wynter et al. (Wynter)
	With respect to claim 7, Cho in view of James fail to explicitly disclose the information about the traffic signal includes a time of switching the traffic signal from green to red. However, acquiring information about a traffic signal including a time of switching the traffic signal from green to red for the purposes of predicting when a traffic signal will transition from green to red was known to one of ordinary skill in the art at the time of invention. 
For example, Wynter, from the same field of endeavor, discloses information collected and analyzed about a traffic signal includes a time of switching the traffic signal from green to red in order to predict when the traffic signal is going to turn red based upon the time of switching the traffic signal from green to red further wherein the prediction is used to determine a route from a location of the vehicle 
(¶¶ 93-97 “in-vehicle navigation is contemplated using, e.g. traffic infrastructure such as traffic signals and the like, smartly configured to provide information such as guidance information to a vehicle. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement in the system of Cho in view of James, the additional information about the traffic signal to include a time of switching the traffic signal from green to red in order to predict when the traffic signal is going to turn red based upon the time of switching the traffic signal from green to red, as taught by Wynter, in order to improve the prediction of when the signal will turn red, improve effectiveness to a destination, such as the red light signal disclosed in James, so that the system of Cho in view of James can further improve the stated goal of arriving at a red traffic light at a particular location in future in furtherance of displaying an advertisement that is safe as well as maximizing advertisement audience 


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment. However, at least one argument remains relevant to the current rejection. 
With respect to claim 1, on Amend. 6, Applicant argues that “To the extent that James makes any predictions about a light turning red, the prediction is made after the route is planned” (emphasis original). However, the non-final office action cited to ¶¶48-49 which discloses that the vehicle is navigated to a particular transition location, wherein the conditions will be satisfied at that future transition location, including the condition that there is a red light
(¶48-49 “determine a navigation route or navigation instructions that increases ad revenue . . . display management system 200 can indicate a suggested route to the location that increases or maximizes ad revenue . . . navigate an automated vehicle having a display system 104. The display management system 200 can navigate the automated vehicle to a defined suitable transition location . . . display management system 200 can control the automated vehicle such that transition conditions (e.g., safety conditions and/or message parameters) are satisfied so that a display change can automatically occur”) -- see also ¶7 “A designated or suitable transition situation can include . . . being stopped at a stop light”; ¶ 9 “Satisfying the transition conditions can include navigating to a suitable location”; ¶28 “tracking system . . . collect information related to safety conditions to compile a list of safe or suitable transition locations . . . provided to operators of FHVs through a notification system . . . predict the time necessary to change the displays”; ¶¶ 37-38 “notification system 110 . . . presents information to the operator . . . can include suggested transition locations, a time frame for changing the display . . . directions to a nearest suggested transition location . . . indicate transition locations 114 on a map . . . alert the operator . . . proposed or suggestion transition locations . . . shown relative to the location of the FHV. Navigation instructions can be presented to the operator . . . indicate a suggested route to travel”). 
Moreover, James discloses the navigation to a transition location, such as a red traffic signal, can occur autonomously (¶¶ 48-49 “system 200 is configured to determine a navigation route . . . FHV can choose to navigate to a location . . . display management system 200 is configured to navigate an automated vehicle having a display system 104 . . . navigate the automated vehicle to a defined suitable transition location . . . display management system 200 can control the automated vehicle such that transition conditions ( e.g., safety conditions and/or message parameters) are satisfied so that a display change can automatically occur. In some embodiments, the display management system 200 can control the automated vehicle in such a way as to increase or maximize ad revenue as a result of a navigation path and/or a frequency or timeliness of a change in displayed information”). Applicant has not presented arguments addressing the navigation to a transition location such as a red traffic light cited in the original office action. Accordingly, Applicants arguments are unpersuasive. 

Citation of Prior Art
US Patent Application Publication No. 2015/0220991 is cited to disclose:
¶ 21 In other embodiments, vehicles such as the vehicle 101 do not display advertisements until the vehicles are stopped, or travelling at a speed that is lower than a predefined speed threshold, such as 5 miles per hour. In some such embodiments, the wireless transmitter 110 may be mounted to a stop sign, traffic light, or other fixture in order to provide a signal triggering the selection and display of one or more advertisements.
¶ 13 wireless communications between vehicle 2 and one of a plurality of wireless transmitter devices placed at stop signs, traffic signs, and other infrastructure locations


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667